Citation Nr: 0410258	
Decision Date: 04/20/04    Archive Date: 04/29/04

DOCKET NO.  97-18 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an increased evaluation for postoperative right 
knee with degenerative joint disease, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from July 1983 to August 1990.

This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from a December 1996 rating decision of the Atlanta, 
Georgia, Department of Veterans Affairs (VA) Regional Office (RO).  
The RO continued the 10 percent evaluation for postoperative right 
knee with degenerative joint disease.

In June 1998, the Board remanded the claim for additional 
development and adjudicative action.  The case has been returned 
to the Board for further appellate review. 


FINDINGS OF FACT

1.  The record notes that the veteran was scheduled for VA 
examinations in connection with his increased rating claim in 
February 2003 and March 2003.  The veteran failed to appear for 
these examinations.

2.  In a June 2003 supplemental statement of the case, the RO 
informed the veteran that he had failed to appear for VA 
examinations.  

3.  There is no evidence of record of "good cause" which would 
excuse the veteran's failure to report for the scheduled 
examinations in February 2003 and March 2003.


CONCLUSION OF LAW

The claim for entitlement to an evaluation in excess of 10 percent 
for postoperative right knee with degenerative joint disease is 
denied due to failure to report, without good cause, for VA 
compensation examinations.  38 C.F.R. § 3.655(b) (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

There has been a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and includes 
an enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

This change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA or filed before the date 
of enactment and not yet final as of that date.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); see Karnas 
v. Derwinski, 1 Vet. App. 308, 312-13 (1991); cf. Dyment v. 
Principi, 287 F.3d. 1377 (Fed. Cir. 2002) (holding that only 
section four of the VCAA, amending 38 U.S.C. § 5107, was intended 
to have retroactive effect).  

The final rule implementing the VCAA was published on August 29, 
2001, see 66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001), and is 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003).  These regulations, likewise, apply to any claim for 
benefits received by VA on or after November 9, 2000, as well as 
to any claim filed before that date but not decided by the VA as 
of that date.

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claim.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2003); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran was notified of 
the information necessary to substantiate his claim for an 
increased evaluation for his right knee by means of the 
discussions in the December 1996 rating decision, the April 1997 
statement of the case, and the February 1998 and June 2003 
supplemental statement of the case and the January 2003 letter.  
In the December 1996 rating decision, the RO stated that in order 
to warrant an evaluation in excess of 10 percent for the right 
knee, the knee needed to show moderate lateral instability or 
moderate subluxation.  In the April 1997 statement of the case, 
the RO provided the veteran with the Diagnostic Codes that address 
the knee.  Thus, he was informed that in order to warrant a 20 
percent evaluation for the knee, the evidence would need to show 
that his flexion was limited to 30 degrees or that extension was 
limited to 15 degrees.  The RO noted that the evidence did not 
show less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, or pain of 
such severity to effectively limit function of the joint to a 
degree warranting the next higher evaluation.  

In the January 2003 letter, the RO stated that to establish an 
increased evaluation, the evidence must demonstrate a greater 
level of disability than previously assessed in accordance with 
specific criteria for that particular disability.  In the June 
2003 supplemental statement of the case, the RO noted that range 
of motion of the right knee was from 0 to 90 degrees and that a 20 
percent evaluation was not warranted because extension was not 
limited to 15 degrees and flexion was not limited to 30 degrees.  

Thus, the veteran was informed that the evidence necessary to 
substantiate his claim for an evaluation in excess of 10 percent 
for the right knee was that flexion of the knee joint needed to be 
30 degrees, extension needed to be 15 degrees, or he needed to 
have moderate lateral instability or moderate subluxation.  Based 
on the above, the Board finds that VA has no outstanding duty to 
inform the veteran that any additional information or evidence is 
needed to substantiate his claim.  

Second, in the same notice, VA must inform the veteran of which 
information and evidence he was to provide to VA and which 
information and evidence VA would attempt to obtain on his behalf.  
In the January 2003 letter, the RO informed the veteran that it 
would make reasonable efforts to assist him in obtaining evidence 
necessary to support his claim, such as medical records, 
employment records, or records from other federal agencies.  It 
told the veteran that as long as he provided enough information 
about these records, VA would assist in obtaining them, but noted 
that he had the ultimate responsibility to support his claim with 
the appropriate evidence.  The RO stated that if there were 
private medical records that the veteran wanted VA to obtain, that 
he should complete the enclosed VA Form 21-4142, Authorization and 
Consent to Release Information to VA, and that VA would request 
those records for him.  

Third, VA must make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C.A. § 
5103A(a) (West 2002); 38 C.F.R. §§ 3.159(c), (d) (2003).  Here, 
the RO had already obtained the veteran's service medical records 
at the time he filed his original claim for compensation back in 
1990.  The RO also obtained VA treatment records from the medical 
center in Atlanta, Georgia, and the VA facility in Tallahassee, 
Florida.  Private medical records have been received from Dr. FRN, 
dated from 1992 to 1996, and are associated with the claims file.  
The veteran has not indicated the existence of any additional 
records that would aid in substantiating the claim.  In accordance 
with the duty to assist, the RO also provided the veteran with 
several examinations in connection with his claim.

The Board notes that the United States Court of Appeals for 
Veteran Claims' (Court) decision in Pelegrini v. Principi, No. 01-
944 (U.S. Vet. App. Jan. 13, 2004) held, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In this 
case, the initial AOJ decision was made prior to November 9, 2000, 
the date the VCAA was enacted.  VA believes that this decision is 
incorrect as it applies to cases where the initial AOJ decision 
was made prior to the enactment of the VCAA and is pursuing 
further judicial review on this matter.  However, assuming solely 
for the sake of argument and without conceding the correctness of 
Pelegrini, the Board finds that any defect with respect to the 
VCAA notice requirement in this case was harmless error for the 
reasons specified below.  

In the present case, the rating decision which is currently on 
appeal was issued in December 1996.  Only after that rating action 
was promulgated did the AOJ, in the January 2003 letter, provide 
notice to the claimant regarding what information and evidence is 
needed to substantiate the claim, as well as what information and 
evidence must be submitted by the claimant, and what information 
and evidence will be obtained by VA.  Because the VCAA notice in 
this case was not provided to the veteran prior to the initial AOJ 
adjudication denying the claim, the timing of the notice does not 
comply with the express requirements of the law as found by the 
Court in Pelegrini.  While the Court did not address whether, and, 
if so, how, the Secretary can properly cure a defect in the timing 
of the notice, it did leave open the possibility that a notice 
error of this kind may be non-prejudicial to a claimant.  

The Court in Pelegrini found, on the one hand, that the failure to 
provide the notice until after a claimant has already received an 
initial unfavorable AOJ determination, i.e., a denial of the 
claim, would largely nullify the purpose of the notice and, as 
such, prejudice the claimant by forcing him to overcome an adverse 
decision, as well as substantially impair the orderly sequence of 
claims development and adjudication.  Pelegrini, No. 01-944, slip 
op. at 13.  On the other hand, the Court acknowledged that the 
Secretary could show that the lack of a pre-AOJ decision notice 
was not prejudicial to the appellant.  Id. ("The Secretary has 
failed to demonstrate that, in this case, lack of such a pre-AOJ-
decision notice was not prejudicial to the appellant.") 

In light of these two findings on prejudice, the Board finds that 
the Court in Pelegrini has left open the possibility of a notice 
error being found to be non-prejudicial to a claimant.  To find 
otherwise would require the Board to remand every case for the 
purpose of having the AOJ provide a pre-initial adjudication 
notice.  The only way the AOJ could provide such a notice, 
however, would be to vacate all prior adjudications, as well as to 
nullify the notice of disagreement and substantive appeal that 
were filed by the appellant to perfect the appeal to the Board.  
This would be an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for concluding 
that harmful error occurs simply because a claimant receives VCAA 
notice after an initial adverse adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first agency 
adjudication, this could not have been the intention of the Court, 
otherwise it would not have taken "due account of the rule of 
prejudicial error" in reviewing the Board's decision.  See 38 
U.S.C. § 7261(b)(2); see also Conway v. Principi, No. 03-7072 
(Fed. Cir. Jan. 7, 2004) (There is no implicit exemption for the 
notice requirements contained in 38 U.S.C. § 5103(a) from the 
general statutory command set forth in section 7261(b)(2) that the 
Veterans Claims Court shall "take due account of the rule of 
prejudicial error.")  

In reviewing AOJ determination on appeal, the Board is required to 
review the evidence of record on a de novo basis and without 
providing any deference to the AOJ's decision.  As provided by 38 
U.S.C. § 7104(a), all questions in a matter which under 38 U.S.C. 
§ 511(a) are subject to decision by the Secretary shall be subject 
to one review on appeal to the Secretary, and such final decisions 
are made by the Board.  Because the Board makes the final decision 
on behalf of the Secretary with respect to claims for veterans 
benefits, it is entirely appropriate for the Board to consider 
whether the failure to provide a pre-AOJ initial adjudication 
constitutes harmless error, especially since an AOJ determination 
that is "affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the Secretary 
in the matter under consideration.  See 38 C.F.R. § 20.1104.  
There simply is no "adverse determination," as discussed by the 
Court in Pelegrini, for the appellant to overcome.  See Pelegrini, 
No. 01-944, slip op. at 13.  Similarly, a claimant is not 
compelled under 38 U.S.C. § 5108 to proffer new and material 
evidence simply because an AOJ decision is appealed to the Board.  
Rather, it is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  
Here, the Board finds that any defect with respect to the timing 
of the VCAA notice requirement was harmless error.  While the 
notice provided to the veteran in January 2003 was not given prior 
to the first AOJ adjudication of the claims, the notice was 
provided by the AOJ prior to the transfer and certification of the 
veteran's case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  Following the letter, the veteran was given 30 
days to submit additional evidence.  He did not submit any 
evidence.   In the June 2003 supplemental statement of the case, 
the veteran was then provided 60 days to submit additional 
evidence.  He has not submitted any evidence since June 2002.  The 
claimant has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond to 
VA notices.  Therefore, notwithstanding Pelegrini, to decide the 
appeal would not be prejudicial error to the claimant.  

Also, in the Pelegrini decision, the Court also held, in part, 
that a VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) inform 
the claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that pertains to 
the claim, or something to the effect that the claimant should 
"give us everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  

In this case, although the January 2003 letter that was provided 
to the veteran did not contain the exact wording of the "fourth 
element," the Board finds that the veteran was otherwise fully 
notified of the need to give to VA any evidence pertaining to his 
claim.  Specifically, in the letter, the RO stated "You can help 
us with your claim by doing the following: tell us about any 
additional information or evidence that you want us to try to get 
for you."  Additionally, in the June 2003 supplemental statement 
of the case, the RO provided him with the fourth element by 
including the provisions of 38 C.F.R. § 3.159(b)(1).  In this 
case, because each of the four content requirements of a VCAA 
notice has been fully satisfied, any error in not providing a 
single notice to the veteran covering all content requirements is 
harmless error.  38 C.F.R. § 20.1102.  

For the reasons stated above, the Board finds that the 
requirements of the VCAA have been met.

II.  Decision

Under VA regulations, it is incumbent upon the veteran to submit 
to a VA examination if he is applying for, or in receipt of, VA 
compensation or pension benefits.  See Dusek v. Derwinski, 2 Vet. 
App. 519 (1992).  Where entitlement to a benefit cannot be 
established or confirmed without a current VA examination or re-
examination and a claimant, without good cause, fails to report 
for such examination, an original compensation claim shall be 
considered on the basis of the evidence of record.  38 C.F.R. § 
3.655(b) (2003).  However, when an examination is scheduled in 
conjunction with any other original claim, a reopened claim for a 
benefit which was previously disallowed, or a claim for an 
increased rating, the claim shall be denied.  Id.

In this case, the veteran's claim for an evaluation in excess of 
10 percent for right knee with degenerative joint disease is a 
"claim for increase."  See id.

In June 1998, the Board remanded the claim because it had 
determined that an examination was necessary to determine the 
current level of severity of the service-connected right knee.  It 
noted that the veteran reported having pain on motion, fatigue, 
and subluxation of his right knee and that such had not been 
addressed by the prior examinations.  In ordering that the veteran 
undergo a VA examination, the Board noted that the RO should 
inform the veteran of the consequences of failing to report for a 
scheduled examination.  The veteran underwent a VA examination in 
April 1999.  The veteran subsequently underwent surgery on his 
right knee in October 2000, and the RO granted a temporary total 
evaluation under 38 C.F.R. § 4.30.  

The veteran underwent another VA examination in July 2001.  The 
examiner noted that the veteran had undergone arthroscopic surgery 
in October 2000 and that he still had swelling from that 
procedure.  In December 2001, the RO informed the veteran that the 
July 2001 examination was not adequate and that it wanted to have 
the veteran re-examined so that all the information it needed to 
make a decision in his case could be obtained.  The RO noted that 
the veteran would be advised by a separate letter of the time, 
date, and location of the examination.  It added the following:

It is extremely important that you attend your examination 
appointment.  Should you fail to attend, we will be forced to make 
a decision based on the incomplete information that we already 
have on file.  This could result in a lesser evaluation of your 
disability.

The veteran underwent a VA examination in January 2002.  The 
examiner stated the following, in part:

The examinee is a 37-year-old man, who I am seeing back today for 
an addendum to a BVA examination that was done in July of 2001.  
The problem is however that the patient recently had a tibial 
osteotomy which is an open operation on the proximal tibia on 
12/05/01 and has had a complication of an infection of his leg 
postop and is only approximately one month from the operation.  I, 
therefore, am unable to examine his right leg for further exams 
that were requested for further elaboration of the BVA exam.  I am 
making the suggestion that the patient be seen back in four months 
after his high tibial osteotomy is healed in order to give an 
accurate further examination of the right knee.

The record reflects that the veteran failed to report to VA 
examinations scheduled in February 2003 and March 2003.  In a June 
2003 supplemental statement of the case, the RO informed the 
veteran of his failure to report for these examinations.  The RO 
noted that it had reviewed all the medical records in file and 
stated, "Of particular note is the fact that you did not attend 
the most recent VA examination appointment that was scheduled for 
you."  The RO stated that in January 2002, the examiner was unable 
to examine his knee because of the surgery he had undergone the 
preceding month.  The RO added, "Since you did not report for your 
VA examination following your knee surgery, we must rely on the 
evidence we have of record."   The RO then continued the 10 
percent evaluation for the service-connected right knee with 
degenerative joint disease.  The veteran was provided with 60 days 
to comment on the additional evidence considered in the June 2003 
supplemental statement of the case.  The record does not reflect 
that the supplemental statement of the case was returned as 
undeliverable, and thus the veteran is presumed to have received 
the supplemental statement of the case.  See Mindenhall v. Brown, 
7 Vet. App. 271, 274 (1994) (citing Ashley v. Derwinski, 2 Vet. 
App. 62, 64-65 (1992) (discussing that the presumption of 
regularity of the administrative process applies to notices mailed 
by the VA)).  The veteran did not respond to the supplemental 
statement of the case.

The Board has reviewed the evidence of record and finds that based 
upon the application of 38 C.F.R. § 3.655(b), that the veteran's 
claim for an increased evaluation for right knee with degenerative 
joint disease should be denied.  The veteran was informed in the 
June 2003 supplemental statement of the case that he had failed to 
report for VA examinations scheduled in February 2003 and March 
2003.  He was provided with 60 days to submit comment on that 
finding, and he did not submit any evidence or argument as to his 
reason for not reporting for the examinations.  Thus, the Board 
finds that the veteran has not submitted any evidence of "good 
cause" for his failure to report for the February 2003 and March 
2003 examinations.  See 38 C.F.R. § 3.655(b).

As stated above, when a veteran is seeking benefits for a claim 
for increased benefits and fails to appear for the examination, 
without good cause, the claim will be denied.  Id.  If the veteran 
chooses to not show for an examination, while at the same time 
pursuing a claim for VA benefits, that is his choice, and he must 
bear any adverse consequences of such action.  See id.

What is clear is that VA has taken concerted efforts to assist the 
veteran in the development and adjudication of his claim, to 
include the RO's attempts to have the veteran examined following 
the July 2001 examination, which did not address the questions the 
Board had asked in the June 1998 remand.  Specifically, the RO 
recognized that the July 2001 examination report was inadequate 
and decided to have the veteran examined again.  In January 2002, 
the examiner was unable to examine the veteran's knee because he 
had recently undergone surgery.  Thus, the veteran was scheduled 
for a VA examination in February 2003, and when he failed to 
report to that examination, the RO scheduled another one in March 
2003.  The veteran failed to appear at that examination as well.  
The veteran has made no effort to explain why he was unable to 
attend either or both examinations.  The Board finds that further 
action without response or assistance from the veteran constitutes 
a waste of limited government resources.  See e.g., Grivois v. 
Brown, 6 Vet. App. 136, 139 (1994).

The RO informed the veteran in the June 2003 supplemental 
statement of the case that he had failed to appear for 
examinations scheduled in February 2003 and March 2003.  Thus, the 
veteran was placed on notice that he needed to undergo this 
examination.  The Board is aware that in the June 2003 
supplemental statement of the case, the RO did not provide the 
veteran with the provisions of 38 C.F.R. § 3.655(b).  
Additionally, in the December 2001 letter, the RO informed the 
veteran that if he did report for the scheduled examination, VA 
would make a decision based on the incomplete information on file. 
This is inaccurate information, as the veteran's claim was for an 
increased evaluation.  See 38 C.F.R. § 3.655(b) (claim will be 
denied when claimant fails to report for examination in connection 
with an increased evaluation claim).  However, the failure to 
provide the veteran with the regulation and the failure to 
correctly state the consequences for failing to report for a 
scheduled examination is harmless error.  Specifically, the 
veteran is charged with knowledge of the VA regulation of 38 
C.F.R. § 3.655(b), which clearly states that if a claimant fails 
to appear for an examination, without good cause, in connection 
with a claim for increase, the claim will be denied.  See Morris 
v. Derwinski, 1 Vet. App. 260, 265 (1991) (holding that VA 
regulations are binding "on all who seek to come within their 
sphere, 'regardless of actual knowledge of what is in the 
[r]egulations or of the hardship resulting from innocent 
ignorance.'" (quoting Fed. Crop Ins. Corp v. Merrill, 332 U.S. 
380, 384, 92 L. Ed. 10, 68 S. Ct. 1 (1947))).  Thus, this is the 
basis upon which the Board finds that such error by the RO was 
harmless. 

The Board notes that in the March 2004 informal hearing 
presentation, the veteran's representative asserted that the RO's 
reliance on the computer-generated documents, showing that the 
veteran had failed to report for VA examinations, was inadequate 
for use of denying the veteran's claim for an increased 
evaluation.  The Board disagrees.  First, in the June 2003 
supplemental statement of the case, the veteran was informed of 
his failure to report for two VA examinations.  He was then given 
an opportunity to respond to the findings made in the supplemental 
statement of the case, and he chose not to respond.  If the 
veteran felt it was unfair to deny his claim based upon his 
failure to report, he should have indicated such within the 60-day 
period.  He could have also indicated a willingness to report for 
an examination.  Second, the denial of the veteran's claim for an 
increased rating is in compliance with a VA regulation.  See 38 
C.F.R. § 3.655(b).  When a veteran fails to appear for an 
examination and is notified of his failure to appear, he has the 
opportunity to establish good cause for his failure to report.  
The Board notes that the veteran has not submitted any evidence or 
argument since June 2002, and that was through his representative. 

Accordingly, as the veteran's claim is a claim for increased 
benefits, and he has failed to establish "good cause" in his 
failure to report to the February 2003 and March 2003 VA 
examinations, his claim for an evaluation in excess of 10 percent 
for postoperative right knee with degenerative joint disease is 
denied pursuant to 38 C.F.R. § 3.655(b).


ORDER

Entitlement to an evaluation in excess of 10 percent for 
postoperative right knee with degenerative joint disease is 
denied.



_______________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



